                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 LINDA SCHWEICH,                                        Case No. 2:19-cv-00092-JCM-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14        Plaintiff,                                         JOINT STIPULATION AND ORDER
                                                                   15                                                           EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                        v.                                                      UNION LLC’S TIME TO FILE AN
                                                                   16                                                           ANSWER OR OTHERWISE
                                                                      GATEWAY BANK, FSB, EQUIFAX                                RESPOND TO PLAINTIFF’S
                                                                   17 INFORMATION SERVICES, LLC, and                            COMPLAINT (FIRST REQUEST)
                                                                   18 TRANSUNION, LLC,

                                                                   19        Defendants.

                                                                   20          Plaintiff Linda Schweich (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   21
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   22
                                                                        Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On January 15, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
                                                                   24

                                                                   25   answer or otherwise respond to Plaintiff’s Complaint is February 8, 2019. Trans Union needs

                                                                   26   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s
                                                                   27

                                                                   28
                                                                                                                         1                                      KB/26039
                                                                    1   counsel will need additional time to review the documents and respond to the allegations in
                                                                    2   Plaintiff’s Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including March 11, 2019. This is the first stipulation for
                                                                    5

                                                                    6   extension of time for Trans Union to respond to Plaintiff’s Complaint

                                                                    7
                                                                        Dated this 29th day of January, 2019
                                                                    8                                                  ALVERSON TAYLOR & SANDERS

                                                                    9
                                                                                                                       //S// Trevor R. Waite
                                                                   10                                                  Kurt Bonds, Esq.
                                                                   11                                                  Nevada Bar No. 6228
                                                                                                                       Trevor Waite, Esq.
                                                                   12                                                  Nevada Bar No. 13779
ALVERSON TAYLOR & SANDERS




                                                                                                                       6605 Grand Montecito Pkwy., Suite 200
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                       Las Vegas, Nevada 89149
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                       Telephone: (702) 384-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                       Facsimile: (702) 385-7000
                                                                   15                                                  efile@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                                                                       kbonds@alversontaylor.com
                                                                   16                                                  twaite@alversontaylor.com
                                                                   17                                                  COUNSEL FOR DEFENDANT TRANS UNION LLC

                                                                   18                                                  COGBURN LAW OFFICES
                                                                   19
                                                                                                                       //S// Erik W. Fox
                                                                   20                                                  Jamie S. Cogburn, Nevada Bar No. 8409
                                                                   21                                                  Erik W. Fox, Nevada Bar No. 8804
                                                                                                                       2580 St. Rose Parkway, Suite 330
                                                                   22                                                  Henderson, NV 89074
                                                                                                                       Telephone: (702) 748-7777
                                                                   23                                                  Facsimile: (702) 966-3880
                                                                   24                                                  Email: jsc@cognburnlaw.com
                                                                                                                       Email: efox@cogburnlaw.com
                                                                   25                                                  COUNSEL FOR PLAINTIFF

                                                                   26

                                                                   27

                                                                   28
                                                                                                                          2                                      KB/26039
                                                                    1
                                                                                                               ORDER
                                                                    2
                                                                             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4
                                                                                         29
                                                                             Dated this ______              January
                                                                                               day of ______________________, 2019.
                                                                    5

                                                                    6

                                                                    7

                                                                    8                                          UNITED STATES MAGISTRATE JUDGE
                                                                    9

                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                  3                                  KB/26039
